—Motion by petitioner, pursuant to subdivision 4 of section 90 of the Judiciary Law, to strike respondent’s name from the roll of attorneys on the grounds that on March 16, 1978 he was convicted on his plea of guilty to the felony of grand larceny in the second degree (three counts) in the Supreme Court, Suffolk County. Motion granted. Accordingly, by virtue of the statute (Judiciary Law, §90, subd 4) said Harvey Katz admitted to practice in the Appellate Division, First Department, on December 16, 1963 has ceased to be an attorney and counselor at law or competent to practice law as such. The clerk of this court is directed to strike his name from the roll of attorneys and counselors at law forthwith. Mollen, P. J., Hopkins, Martuscello, Latham and Damiani, JJ., concur.